DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 14 are amended.  Claims 21 is new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each receptacle" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Note the previously recited plurality of receptacles.
Claim 1 recites the limitation "the flex retention sections" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Note the previously recited plurality of flex retention sections.
Claim 1 recites the limitation "a cable" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Note plurality of discrete cables introduced in preamble.
14 recites the limitation "the flex retention sections" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "a flex retention section" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the flex retention sections" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "a cable" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Note plurality of discrete cables introduced in preamble.
Claim 14 recites the limitation "a respective receptacle" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a respective receptacle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,442,884 to Ball et al. in view of US 7,442,884 to Ball et al. in view of US 10,094,491 to Crounse et al.
Regarding claim 1, Ball '884 discloses a grommet formed of a polymeric material and adapted for holding a plurality of discrete cables 50, the grommet comprising: a main body 20 having a generally c-shaped outer profile surrounding an interior cavity (col. 3, lines 32-37), the main body 
Crounse ‘491 discloses a cable holding member defining a plurality of receptacles 15 that include a plurality of flex retention sections 39 coupled to the cable holding members and located within each receptacle (Fig. 3) for gripping a cable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior of each receptacle of Ball ‘884 with the retention sections of Crounse ‘491 in order to enhance support and grip of the cable.
Regarding claims 2, 9 and 10, Ball '884 teaches two ends 22/24 and a main body 20 having a length and diameter, wherein the body may have a shape or size that necessary to compliment the attached entry port or enclosure (col. 4, lines 45-63). Therefore, the body having the two ends that protrude radially outwardly from the main body and/or the main body having a certain length and diameter is an obvious modification to Ball '884 since ball teaches varying the shape and/or size to fit the attached port or enclosure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ends and/or size of Ball '884 in order to fit a specific port or enclosure for supporting cables thereto.
Regarding claim 3, Ball '884 discloses wherein the plurality of cable holding members 30 are of a generally constant cross-section along the longitudinal axis of the main body.
Regarding claim 4, Ball '884 discloses wherein the grommet is formed by injection molding (col. 8, lines 42-67).
Regarding claim 5, Ball '884 discloses wherein the polymeric material comprises rubber, polyxpropylene, polyethylene, ethylene propylene diene monomer (112DM) rubber, and/or silicone (col. 8, lines 42-67).

Regarding claim 7, Ball '884 discloses wherein the plurality of discrete cables comprises cables selected from a group consisting of fiber optic cables and hybrid fiber/power cables (col. 1, lines 15-20).
Regarding claim 8, Ball '884 discloses in combination with a cable hanger 14, wherein the cable hanger 14 has opposable arms, and wherein the grommet 20 is held between the opposable arms (Fig. 1).
Regarding claim 11, Ball '884 discloses wherein the plurality of cable holding members have a diameter sufficient to hold cables having diameters of about 1 to about 35 mm (col. 5, lines 1-7).
Regarding claim 12, Ball '884 discloses wherein at least two of the receptacles arc sized to hold cables of different diameters (col. 5, lines 1-7).
Regarding claim 13, Ball '884 discloses in combination with at least two cables 50, wherein each cable has a different diameter (col. 5, lines 1-7).

Claims 14-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,442,884 to Ball et al. in view of US 7,442,884 to Ball et al. in view of US 10,094,491 to Crounse et al. and US 3,518,358 to Brown.
Regarding claim 14, Ball '884 discloses a grommet formed of a polymeric material and adapted for holding a plurality of discrete cables, the grommet comprising: a main body 20 having a generally c-shaped outer prof-ale surrounding an interior cavity (col. 3, lines 32-37), the main body further having a length, thickness, and a longitudinal axis extending between two ends 22/24; a plurality of cable holding members 30a-d integrally coupled to the main body 20 and extending radially in ward from the main body 20, the cable holding members 30 defining a plurality of receptacles located within the interior cavity of the main body 20, each respective receptacle sized to hold a cable having a different 
For example, Crounse ‘491 discloses a cable holding member defining a plurality of receptacles 15 that include a plurality of flex retention sections 39 coupled to the cable holding members and located within each receptacle (Fig. 3) for gripping a cable, wherein the main body comprises apertures or gaps 30 that correspond to a respective flex retention section 39 and provide a space for the flex retention sections 39 to deflect into when a cable is secured within a respective receptacle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interior of each receptacle of Ball ‘884 with the retention sections and gaps (apertures) of Crounse ‘491 in order to enhance support and grip of the cable.
Regarding claim 15, Ball '884, as modified, discloses in combination with the plurality of discrete cables 50 each cable residing within a respective receptacle (col. 5, lines 65-col. 6, lines 1-7).
Regarding claim 16, Ball '884, as modified, discloses wherein the plurality of cable holding members 30 are of a generally constant cross-section along the longitudinal axis of the main body.
Regarding claim 17, Ball '884, as modified, discloses wherein the plurality of cable holding members 30 have a diameter sufficient to hold cables having diameters of about 1 to about 35 mm (col. 5, lines 65-col. 6, lines 1-7).
Regarding claim 18, Ball '884, as modified, discloses wherein the polymeric material comprises rubber, polyxpropylene, polyethylene, ethylene propylene diene monomer (112DM) rubber, and/or silicone (col. 8, lines 42-67).
Regarding claim 19, Ball '884, as modified, discloses wherein the grommet is formed by injection molding (col. 8, lines 42-67).

Regarding claim 21, Ball '884, as modified, where Crounse ‘491 discloses wherein the main body comprises apertures or gaps 30 that correspond to a respective flex retention section 39 and provide a space for the flex retention sections 39 to deflect into when a cable is secured within a respective receptacle. See above modification using Crounse ‘491.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references now applied in the prior rejection of record.

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The newly cited prior art includes means for hanging grommets and means within the grommets for retaining cables.  The list is as follows: 4,715,571; 4,717,792; and 9,983,378.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632